Citation Nr: 1016318	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  02-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD). 
2.  Entitlement to service connection for hepatitis C.
3.  Entitlement to service connection for hypertension.
4.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to February 1973. 

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was before the Board in February 2007 when it was 
remanded for additional development.

The Board notes that a June 2009 rating decision the RO 
granted service connection for a left eye disability.  In 
November 2009, the Veteran expressed disagreement with the 
rating assigned.  A December 2009 statement of the case 
addressed the left eye issue; however, the Veteran did not 
submit a  substantive appeal.  The Board finds that the issue 
is not properly before the Board because the Veteran did not 
perfect a timely appeal as to this issue.

(As will be discussed below, in a written statement received 
by the RO in January 2008, the Veteran, through his attorney 
of record, withdrew the issues listed on the title page of 
this decision from appellate status.  See 38 C.F.R. § 20.204.  
Thereafter, in November 2009, the Veteran provided testimony 
on these issues at a travel Board hearing before the 
undersigned at the RO.  This hearing testimony does not 
constitute a timely filed new appeal as to the issues 
withdrawn, see 38 C.F.R. § 20.204(c), because the period to 
file a timely appeal of the November 2001 rating decision 
expired in 2002.  See 38 U.S.C.A. § 7105.  

However, the Veteran's testimony may be accepted as a claim 
to reopen these issues based on whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for PTSD, hepatitis C, hypertension and a 
skin disorder.  These issues are referred to the RO for any 
appropriate action.


FINDING OF FACT

In January 2008, prior to the promulgation of the Board's 
decision in the appeal, the appellant, through his authorized 
representative, withdrew his appeal with respect to the 
issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
PTSD and entitlement to service connection for hepatitis C, 
hypertension and a skin disorder.


CONCLUSION OF LAW

As the appellant has withdrawn his substantive appeal in the 
issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
PTSD and entitlement to service connection for hepatitis C, 
hypertension and a skin disorder, the Board has no 
jurisdiction to consider an appeal in these matters.  38 
U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant or his or her representative may withdraw an 
appeal in writing or on the record at a hearing on appeal at 
any time before the Board promulgates a final decision.  38 
C.F.R. § 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation where there no longer exists 
any allegation of error of fact or law.  Consequently, in 
such an instance, the Board does not have jurisdiction to 
review the appeal, and the appropriate action by the Board is 
dismissal.  38 U.S.C.A. §§ 7104, 7105(d).

In a statement received by the RO in January 2008, the 
Veteran, through his authorized representative, indicated 
that he wished to withdraw the claims of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD and entitlement to 
service connection for hepatitis C, hypertension and a skin 
disorder.  This is certainly permissible under the Board's 
rules of practice.  See 38 C.F.R. § 20.204.  Given the 
appellant's clear intent to withdraw his appeal in these 
matters, further action by the Board in the matter would not 
be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal in the claims of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for PTSD and entitlement to service connection for 
hepatitis C, hypertension and a skin disorder, is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


